DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.  Claims 1-3, 7, 14 and 17 were amended.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pub. No. 2005/0281002A1, already of record) in view of Conrardy et al. (hereinafter “Conrardy”) (U.S. Pub. No. 2012/0117785A1) and Yang et al. (hereinafter “Yang”) (WO 2015/054844; see U.S. Pub. No. 2016/0240833A1 for English translation).
Regarding claim 1, Miller teaches a storage system or rack 10 particularly suited for securely storing an array of battery cells comprising an uninterruptible power source for use in the telecommunications industry (see paragraphs 1-3 and 27; FIG. 1).  The rack 10 includes a base module 100 and a plurality of stack modules 200 that are stacked and interconnected. The modules 100, 200 include a plurality of vertically spaced horizontal support members or shelves 50 for securely supporting a plurality of objects such as battery cells in a spaced array (placing one or more batteries in the shelter or cabinet) (see paragraph 27).  
Miller teaches a plurality of retainer plates 17a, 17b (brackets) which may be mounted on the front faces of the shelves 50 with suitable removable fasteners and mounting holes 56 in the shelves 50 (connecting ends of the bracket to the housing). The retainer plates 17a, 17b prevent the battery cells 90 from sliding from the mouths of the mounting sleeves 99 during a seismic event or other physical disturbance of the rack 10.  Miller is silent, however, as to a bracket spanning across the plurality of batteries aligned next to each other, the bracket being an elongated one-piece structure.
Conrardy teaches a tiered battery cabinet wherein, once batteries have been installed in a tier, a front-facing retaining plate 52 may be installed to retain the batteries within the cabinet (see paragraphs 32 and 34; FIG. 6A).  FIG. 6A of Conrardy clearly illustrates that the retaining plate 52 is connected to the cabinet at the ends thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the retaining plate of Conrardy in place of the retainer plates of Miller because the retaining plates of Conrardy are functionally 
Miller is silent as to connecting each terminal on each of the one or more batteries to an associated terminal plate with an associated security screws, wherein each terminal of the one or more batteries is physically connected to the associated terminal plate using the associated security screw.
	Yang teaches a positive locking confirmation mechanism comprising a terminal bolt 102 (security screw), a positioning bolt 105, an electrode 101, a conductor 114 (associated terminal plate), and a voltage sensing contact 104.  The electrode 101 comprises an electrode thread 108 for fixing the conductor 114 and the terminal bolt 102. A head portion of the terminal bolt 102 comprises plural positioning recesses 103 for positioning the positioning bolt 105 in a positioning thread 115 of the electrode 101 (adapted to deter tampering). When the positioning bolt 105 is screwed into the positioning thread 115, the sensing contact 104 of a battery management unit is fixed on the electrode 101. Moreover, the positioning bolt 105 is received in one of the plural positioning recesses 103 in order to stop rotation of the terminal bolt 102 (see paragraph 28; FIGS 1 and 2).  Additionally, the head portion of the terminal bolt 102 may comprise a circular groove, and an insulation safety clip 501 may be accommodated within the circular groove 501 (see paragraph 36; FIG. 5) (adapted to deter tampering).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the positive locking confirmation mechanism of Yang in storage rack of Miller because Yang teaches that in .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Miller Conrardy and Yang as applied to claim 1 above, and further in view of Burge (U.S. Pat. No. 4,027,572, already of record)
Regarding claims 2 and 3, Miller is silent as to the claimed security screws and corresponding unique tool.
Burge teaches a combination of screw fastening means and manipulating tool which may secure a battery from theft (see col. 1, lines 5-10 and 28-33).  The screw fastening means comprises an upper hub or boss 11, which forms the body of the nut, a flange 10, and a lower hub or boss 12. The nut is drilled and threaded in the usual manner as is indicated at 13 (see col. 52-56; FIGS. 1 and 5).  The tool consists of a body 14 of relatively short cylindrical configuration having a circular, concentric recess 15 in its under side. The upper side of the body 14 is provided with a square projection 16, which enables the tool to be rotated by any suitable means (see col. 1; 59-64; FIG. 3). 
In the manufacture of the two above described elements, the tool 14 can be applied to the nut, the boss 11 fitting closely into the recess 15 of the tool. With the two 
Pins 19 will be inserted into the holes 17 of the tool 14, these pins having their upper ends knurled or otherwise deformed in order that they may be tightly driven and become an integral part of the tool. These pins will extend downwardly in key and keyseat relationship with the grooves in the recess 15. They will project slightly beyond the under side of the tool, and are adapted to engage the bottom of the holes 17 which have been drilled a short distance into the upper face of the flange 10 of the nut (see col. 2, lines 9-18).

Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller Conrardy and Yang as applied to claim 1 above, and further in view of Johnson (U.S. Pat. No. 4,120,411).
Regarding claims 7, 8 and 15, Miller is silent as to a battery installation apparatus.
Johnson teaches a portable cart device 10 for transporting industrial type electric batteries, the cart device 10 comprising a wheeled base frame A and an elevator platform B carried by the base frame.  A lift jack is provided for moving the elevator platform B vertically relative to the base frame A.  A movable frame C is carried on the elevator platform B and a rotatable drive is provided for moving the movable frame C 
Regarding claim 9, the courts held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP § 2144.04).
	Regarding claim 10, Johnson teaches that the base frame A is provided with a plurality of caster-type wheels 12 (omnidirectional wheels) on which the cart rolls (see col. 2, lines 62-64).
	Regarding claims 11 and 13, Johnson teaches that the base frame A further includes a pair of upstanding channel leg members 16 and 18 having a handle member 20 bridging therebetween (see col 2, lines 64-67).  The movable frame means C includes a pair of upstanding legs 48 and 50 connected at the top thereof by a cross member 52 (col. 3, lines 54-56).  A lift means 40 is provided by a hydraulic jack whose 
	It is noted that although Johnson teaches a hydraulic jack rather than a pulley system, it is well recognized within the art that a hydraulic jack and a pulley system are functionally equivalent lift means for raising the elevator platform B.
	Regarding claim 12, FIG. 2 of Johnson plainly illustrates that the portable cart device 10 has a rectangular shape.  Additionally, Johnson teaches that the base frame A includes a generally U-shaped frame having a pair of spaced legs 14 joined by a bridge leg 15 (see col. 2, lines 64-66).  The pair of spaced legs 14 joined by a bridge leg 15 constitute a lower shelf.
	Regarding claim 14, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 16, Miller teaches a storage system or rack 10 particularly suited for securely storing an array of battery cells comprising an uninterruptible power source for use in the telecommunications industry (see paragraphs 1-3 and 27; FIG. 1).  Given the support of cellular phone service by the telecommunications industry, one of ordinary skill in the art would expect such an uninterruptible power source to found at a cell site.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and Yang as applied to claim 1 above, and further in view of Dupin (U.S. Pat. No. 4,805,404).
Regarding claim 17, Miller and Yang are silent as to applying paint over each security screw.
Dupin teaches that it is known in the art of threaded fasteners to mark with paint screws or nuts which have been tightened (see col. 7, lines 50-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have marked the bolts of the combination of Miller and Yang as taught by Dupin in order to provide a visual indicator of which bolts have been tightened.


 Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
A)	Neither the terminal bolt 102 nor the positioning bolt 105 is a tamper resistant screw nor adapted to deter tampering.
B)	There is no disclosure, suggestion, or discussion in Yang about any security concerns regarding tampering with the terminal bolt which is used for fixing the conductor on the electrode of Yang or how Yang’s bolt 105 would act as a deterrent against tampering with terminal bolt 102 or why it would even be tampered with; nor 
C)	There is no articulated reasoning for obviousness in the Final Office Action, and there is no motivation to combine the references.
D)	The cited art concerns divergent technologies and the skilled artisan seeking to develop Applicant’s claimed battery installation method with multiple security features to deter battery theft would not be motivated to combine and modify the cited art, which as explained above address different problems and solutions.

In response to Applicant’s arguments, please consider the following comments:
A)	The positioning bolt 105 is seated within a positioning recess 103 of the terminal bolt 102.  Thus, the terminal bolt 102 cannot be loosened without first removing the positioning bolt 105.  Additionally, the insulation safety clip 501 is accommodated within a circular groove of the terminal bolt 102 and not only secures the positioning bolt 105 within the positioning recess 103, but also physically blocks access to the head of the positioning bolt 105 by a suitable tool such as a hex wrench.  The positioning bolt 105 and the safety clip 501 increase not only the time and effort required to remove the terminal bolt 102, but also make it necessary for a would-be thief to bring additional equipment which they might not otherwise bring if expecting to only need to loosen the terminal bolt on its own.  These increases in time, effort and necessary equipment each constitute a deterrent to theft.
	B)	Yang need not make any explicit reference to tamper deterrence for the features discussing therein to constitute deterrents to tampering.  As discussed above, 
	C)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the positive locking confirmation mechanism of Yang in storage rack of Miller because Yang teaches that in order to rotate the terminal bolt 102, it is necessary to remove the positioning bolt 105. Thus, the positioning bolt 105 prevents loosening of the terminal bolt 102.  
Although Yang discusses loosening of the terminal bolts 102 due to vibration of an electric vehicle, Miller teaches that retainer plates are necessary to prevent batteries cells from sliding out of their mounting sleeves during seismic events of other physical disturbances of the rack.  The same seismic events or physical disturbances disclosed by Miller are capable of loosening the terminal connections of the battery cells of Miller and therefore would benefit from the added security of Yang’s terminal bolts.
D)	The Office does not agree that the Miller and Yang concern divergent technologies.  Both discuss means of physically securing battery cells against external forces.  Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727